Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed August 27, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00808-CR

 
In Re JOHN WAYNE ALEXANDER,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
August 19, 2010, relator, John Wayne
Alexander, filed a petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relator asks this Court to compel the presiding judge of the 176th
District Court of Harris
County to set aside his conviction and life sentence for capital murder. 
            Although
courts of appeals have jurisdiction in criminal matters, only the Texas Court
of Criminal Appeals has jurisdiction over matters related to final post-conviction
felony proceedings.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (orig. proceeding).  “[C]ourts of appeals have no
authority to issue writs of mandamus in criminal law matters pertaining to
[post-conviction habeas] proceedings.”  In re McAfee, 53 S.W.3d 715, 718
(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).  Therefore, this court
does not have jurisdiction to compel the trial court to set aside relator’s
conviction and life sentence for capital murder.  
Accordingly, relator’s petition for writ of mandamus
is ordered dismissed for lack of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Sullivan.
Do Not Publish—Tex. R. App. P. 47.2(b).